      Case 1:20-cv-03197-PGG-SDA Document 19 Filed 07/22/20 Page 1 of 1

                       LEE LITIGATION GROUP, PLLC
                                  148 WEST 24TH STREET, 8TH FLOOR
                                        NEW YORK, NY 10011
          7/22/2020                       TEL: 212-465-1188
                                         FAX: 212-465-1181
                                      INFO@LEELITIGATION.COM


WRITER’S DIRECT:       (212) 465-1188
                       CKLee@leelitigation.com
                                                                      July 21, 2020

Via ECF:
The Honorable Stewart D. Aaron, U.M.D.J.         Request GRANTED. The time to serve the Defendants shall be
United States District Court                     extended until September 4, 2020. The telephone conference
Southern District of New York                    currently scheduled for July 28 is adjourned sine die. SO ORDERED.
500 Pearl Street                                 Dated: 7/22/2020
New York, NY 10007

                 Re:   Peral v. Tower157, LLC et al
                       Case No. 20-cv-03197 (PGG) (SDA)
Dear Judge Aaron:
        We represent Plaintiff, and we write in response to your Honor’s Order of July 20, 2020,
which scheduled a Conference for July 28, 2020 at 11:00 a.m. to discuss the status of service and
the status of the case. Plaintiff writes requesting the following: (1) requesting the Court
reschedule the time of the July 28, 2020 conference to later in the day as Plaintiff’s counsel
already has a conference scheduled for 11:00 a.m. and (2) requesting an extension of its time to
serve Defendants.
       Additionally, Plaintiff is still in the process of serving Defendants in this action. On
April 22, 2020, Plaintiff filed its complaint in the District Court. At the time Plaintiff filed its
complaint, Plaintiff’s process server and Plaintiff’s attorney’s office were closed due to COVID-
19. Plaintiff’s process server has only recently resumed its operations.
        Plaintiff has not exceeded its 90-day service window, which ends today July 21, 2020,
and Plaintiff respectfully requests that the Court grant an extension of 45 days, giving Plaintiff
time to serve until Friday, September 4, 2020.
       We thank the Court for considering this request. This is Plaintiff’s first request for an
adjournment and first request for an extension of time to serve.

Respectfully submitted,
/s/ CK Lee
C.K. Lee, Esq.
